UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 0-52953 QUANTUM MATERIALS CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-8195578 20-8195578 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) (IRS Employer Identification No.) 12326 Scott Drive Kingston, OK 73439 (Address of principal executive offices) 214-701-8779 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer[ ] Accelerated Filer[ ] Smaller Reporting Company [X] As of October 31, 2012, the issuer had 124,574,513 shares of common stock, $0.001 par value per share outstanding ("Common Stock"). 1 Table Of Contents FINANCIAL INFORMATION Item 1. Financial Statements INDEX PART 1 – FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Consolidated balance sheets as ofSeptember 30, 2012 (unaudited) and June 30, 2012 3 Consolidated statements of operations, for the three months ended September 30, 2012 and 2011 and for the period from inception (May 19, 2008) through September 30, 2012 (unaudited) 4 Consolidated statements of cash flows for the three months ended September 30, 2012 and 2011 and for the period from inception (May 19, 2008) through September 30, 2012 (unaudited) 5 Notes to consolidated financial statements (unaudited) 6 Item 2.Management’s Plan of Operation. 11 Item 3. Quantitative and Qualitative Disclosures and MarketRisk 18 Item 4.Controls and Procedures 19 PART 2 – OTHER INFORMATION Item 1.Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults upon Senior Securities 20 Item 4.Mine Safety Disclosures 20 Item 5.Other Information 20 Item 6.Exhibits 21 Signatures 22 2 Table Of Contents Quantum Materials Corp. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30 June 30 (Unaudited) ASSETS Current Cash $ $ Total current assets Licenses Furniture and equipment, net of deprecation Deferred financing cost, net of amortization of $315,000 and $278,833 - - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued Liabilities $ $ Accrued liabilities - related party Accrued expenses Deferred revenue Fair value of derivative liabilities Convertible debenture, net of discount Total current liabilities Total liabilities Stockholders' deficit Common stock, $0.001 par value, 200,000,000 shares authorized, Issued and outstanding 125,144,366 and 124,113,887, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table Of Contents Quantum Materials Corp. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ending September 30, 2012 and September 30, 2011 and period from May 19, 2008 (inception) through September 30, 2012 (unaudited) Inception Three months ended through September 30, September 30, Operating expenses: General and administrative $ $ $ Research and development Total operating expenses Loss from operations ) ) ) Other expenses (income): Amortization of convertible debenture discount - Amortization of deferred finance cost - Change in fair value of derivative liabilities ) ) ) Gain on accounts payable writedowns - - ) Interest expense Warrant expense - Total other expenses / (income) ) Net loss $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Table Of Contents Quantum Materials Corp. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ending September 30, 2012 and September 30, 2011 and period from May 19, 2008 (inception) through September 30, 2012 Three months Three months Inception ended ended through September 30 September 30 September 30 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - - Options issued for services - Stock issued for debenture interest Depreciation of furniture and office equipment Amortization of convertible debenture discount - Amortization of deferred finance cost - Warrant expense - Change in fair value of warrants and embedded conversion feature ) ) ) Net change in: Deferred revenue - - Accounts payable and accrued liabilities ) Accrued liabilities - related party Cash flows used by operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of license - - ) Proceeds from disposal of furniture and equipment - Purchase of furniture & equipment - - ) Cash flows provided by investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock Proceeds from related party advances - - - Proceeds from convertible debenture issued - - Payment of deferred finance cost - - ) Cash flows provided by financing activities NET INCREASE (DECREASE) IN CASH ) ) Cash, beginning of the period 98 - Cash, end of the period $ $
